Citation Nr: 1817858	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-36 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection ischemic heart disease as a result of exposure to herbicides.

2.  Entitlement to service connection for prostate cancer and residuals as a result of exposure to herbicides.
	

REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newnan, Georgia.  

A Notice of Disagreement was received in January 2016.  In July 2016, a Statement of the Case was issued, and, in July 2016, the Veteran filed his substantive appeal via a VA Form 9, upon which the Veteran indicated that he did not want a BVA hearing. 

In July 2016, the Veteran testified at an informal hearing before a Decision Review Officer (DRO) at the RO in Detroit, Michigan.  In a correspondence dated October 2017, the Veteran's representative requested a travel board hearing on behalf of the Veteran.  A subsequent correspondence received in November 2017 stated that the Veteran again waived his right to a BVA hearing and requested that the appeal be expedited due to health reasons.   

There was additional evidence added to the record after the issuance of the July 2016 Statement of the Case after certification of the issues to the Board to include medical records documenting continuing treatment for residuals of prostate cancer, buddy statements, and articles describing the physical affects and legislation relating to Agent Orange.  The Board finds the evidence of continuing treatment to be cumulative.  The buddy statements, maps of the DMZ, and articles are also cumulative, as they contain facts and information concerning the same issues that are not in contention.  Therefore, the Board may proceed without a waiver of evidence.  See 38 U.S.C.A 7105e, 38 C.F.R. 20.1304(c)

The Board also notes that the Veteran's representative asserts that the Veteran's correct service dates are from October 1967 to May 1969.  However, VA Form DD-215 dated January 2016 located in the Veteran's claims file noted corrections regarding only the Veteran's service medals, and does not establish alternate dates of service.  Furthermore, the Veteran's military personnel records and service treatment records show no documentation prior to 1971, and the Board cannot construe the representative's allegations regarding his service dates are from October 1967 to May 1969 as verified evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have verified service near the demilitarized zone (DMZ) in Korea or in Vietnam.

2. The Veteran was not exposed to herbicide agents during his service.

3.  The Veteran's prostate cancer and residuals therefrom were not manifest during service, were not manifest within one year of separation, and the Veteran's current prostate cancer and residuals are not attributable to or related to service.

4.  The Veteran's ischemic heart disease is not attributable to or related to service.  


CONCLUSIONS OF LAW

1.  The Veteran's prostate cancer and residuals therefrom were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  

2.  The Veteran's ischemic heart disease was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306,  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to his service connection claims as they relate to claimed exposure to  Agent Orange, the Board notes that a VA medical opinion was not obtained.  The Board finds that a Remand to obtain such an opinion is not warranted.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4). 

With respect to the second factor above, the Board has found that the evidence presented by the Veteran for purposes of establishing the fact that pesticide exposure occurred in service is based upon an unverifiable fact regarding the Veteran's location of service.  Furthermore, there is no evidence presented that the Veteran's prostate cancer manifested during the applicable presumption period, which is insufficient to trigger the duty to provide a medical examination and opinion.  Accordingly, the Board finds that referral for another VA medical examination or opinion on this basis is not warranted.

II.   LEGAL CRITERIA 

The Veteran contends that his prostate cancer and ischemic heart disease are due to in-service exposure to herbicides while stationed in Korea along the DMZ in Korea. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for a chronic disease may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 38 C.F.R. § 3.309 (e) (2017). 

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307. The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168   (2008); VAOPGCPREC 27-97.

Additionally, effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245 -01  (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309 (e) are applicable.

BACKGROUND 

The Veteran served in the Army as a corpsman from May 1971 to April 1973.  The Veteran was assigned to the Second Medical Battalion Headquarters Company, 2nd Infantry Division.  In his reported medical history taken by Dr. V.C., the Veteran claimed that he was stationed at Camp Casey, 11 miles from the demilitarized zone (DMZ) in Korea.  The Veteran stated that he was an ambulance driver and escorted the battalion surgeon during rounds to camps and aide stations including those at the DMZ.  The Veteran stated that he was also responsible for taking soil and water samples in areas devoid of vegetation.  See Statement in Support of Claim, October 2017.

According to correspondence received from the Defense Personnel Records Information Retrieval System, the Veteran's battalion was stationed at Camp Irwin.  The Veteran's military personnel records and DPRIR records show no involvement near the DMZ or Camp Casey.

An entrance physical on June 5, 1971 was normal with a noted history of knee surgery and hepatitis.  The service treatment records denote a grand mal seizure while on active duty.  A subsequent brain scan was normal.  A separation physical examination was conducted on April 2, 1973, which noted only bilateral hearing loss and made no mention of the previous seizure.  

On September 28, 2011, the Veteran suffered a myocardial infarction.  The Veteran was noted to have coronary artery disease (CAD) and ischemic heart disease.  The Veteran was diagnosed with prostate cancer on December 8, 2011, and was initially seen for urinary symptoms in 17 November, 2011.   

Ischemic Heart Disease 

As stated above, the Veteran was diagnosed with ischemic heart disease in September 2011.  Therefore, the Veteran meets the first criteria for service connection. a current diagnosis.  However, the Veteran does not meet the second element of service connection, an in-service event or injury, as there are no symptoms or diagnoses of a heart disorder, including ischemic heart disease, in service, and the Veteran has not submitted sufficient evidence to establish his exposure to Agent Orange or other pesticides in service.  The Board notes that the Veteran submitted two buddy statements concerning the spraying of herbicides at Camps Humphrey and Casey.  See Buddy Statement G. R., dated May 3, 2017 and Buddy Statement by E. S. dated  April 2, 2017.  However, the Veteran was noted to have been stationed at Camp Irwin, according to the Defense Personnel Records Information Retrieval System, and there is no verification of his presence at either camp mentioned in the buddy statements.  The Veteran also submitted a map printed from the internet of camps in Korea.  However, such maps likewise do not constitute evidence of the Veteran's presence at the camps.  Therefore, the contention that the Veteran was directly exposed to Agent Orange in service has not been supported by the evidence submitted by the Veteran.  As such, the Veteran has failed to establish the second element of service connection, an in service event or injury, based actual-direct exposure to herbicides.

The Veteran submitted a June 2016 medical opinion by Dr. V.A.C., which was based upon the Veteran's statement that the Veteran was stationed at Camp Casey, 11 miles from the demilitarized zone (DMZ) in Korea and that the Veteran escorted the battalion surgeon during rounds to camps and aide stations including those at the DMZ and took soil and water samples in areas devoid of vegetation.  Dr. V.A.C. stated that even though the Veteran did not serve during the presumptive period for Agent Orange exposure, that exposure was probable, given the length of time that the chemicals take to dissipate in the locations that the Veteran alleged that he served in.  However, the Board cannot accept this medical opinion as probative, because it is based upon unverifiable facts regarding the location of the Veteran's service.

The Veteran has also claimed service connection for ischemic heart disease on a presumptive basis due to herbicide exposure.  However, the Veteran did not serve during the time period to meet the criteria for this presumption, nor did the Veteran serve at any location to qualify for the presumption.   As stated above, the Veteran's representative claimed that the Veteran's correct service dates are from October 1967 to May 1969.  This allegation has been refuted by multiple sources of evidence.  VA Form DD-215 dated January 2016 located in the Veteran's claims file noted corrections regarding only the Veteran's service medals, and does not establish alternate dates of service.  Furthermore, the Veteran's military personnel records and service treatment records show no documentation prior to 1971, and the Veteran's report of medical history from his private examiner and October 2017 Statement in Support of Claim show that the Veteran was in Korea after 1971.  Therefore, the Board cannot construe the representative's allegations regarding his service dates are from October 1967 to May 1969 as verified evidence, and the Veteran does not qualify for the presumptive dates for Agent Orange exposure.

According to correspondence received from the Defense Personnel Records Information Retrieval System, the Veteran's battalion was stationed at Camp Irwin, and not Camp Casey.  The Veteran's military personnel records and DPRIR records show no involvement near the DMZ.  As the locations and dates to qualify for service connection due to herbicide exposure have not been met, service connection based upon herbicide exposure must be denied.  

Residuals of prostate cancer 

As stated above, the Veteran was diagnosed with prostate cancer in December 2011.  Therefore, the Veteran meets the first criteria for service connection for residuals of prostate cancer, a current diagnosis.  However, the Veteran does not meet the second element of service connection, an in-service event or injury as there are no symptoms or diagnoses of prostate cancer in service or manifestation of symptoms within the presumptive period or during service, and the Veteran has not submitted sufficient evidence to show in-service exposure to Agent Orange or other pesticides in service.
 
The Board notes that the Veteran submitted two buddy statements concerning the spraying of herbicides at Camps Humphrey and Casey.  However, the Veteran was noted to have been stationed at Camp Irwin, and there is no verification of his presence at either camp mentioned in the buddy statements.  Therefore, the contention that the Veteran was directly exposed to Agent Orange in service has not been supported by the evidence submitted by the Veteran.  As such, the Veteran has failed to establish the second element of service connection, an in service event or injury, based on actual-direct exposure to herbicides.

The Veteran submitted a June 2016 medical opinion by Dr. V.A.C., which was based upon the Veteran's statement that the Veteran was stationed at Camp Casey, 11 miles from the demilitarized zone (DMZ) in Korea and that the Veteran escorted the battalion surgeon during rounds to camps and aide stations including those at the DMZ and took soil and water samples in areas devoid of vegetation.  Dr. V.A.C. stated that even though the Veteran did not serve during the presumptive period for Agent Orange exposure, that exposure was probable, given the length of time that the chemicals take to dissipate in the locations that the Veteran alleged that he served in.  However, the Board cannot accept the positive medical opinion as probative, because it is based upon unverifiable facts regarding the location of the Veteran's service.  

The Veteran has also claimed service connection for residuals of prostate cancer on a presumptive basis due to herbicide exposure.  However, the Veteran did not serve during the time period to meet the criteria for this presumptions, nor did the Veteran serve at any location to qualify for the presumption.   As stated above, the Veteran's representative claimed that the Veteran's correct service dates are from October 1967 to May 1969.  This allegation has been refuted by multiple sources of evidence.  VA Form DD-215 dated January 2016 located in the Veteran's claims file noted corrections regarding only the Veteran's service medals, and does not establish alternate dates of service.  Furthermore, the Veteran's military personnel records and service treatment records show no documentation prior to 1971, and the Veteran's report of medical history from his private examiner and October 2017 Statement in Support of Claim show that the Veteran was in Korea after 1971.  Therefore, the Board cannot construe the representative's allegations regarding his service dates are from October 1967 to May 1969 as verified evidence, and the Veteran does not qualify for the presumptive dates for Agent Orange exposure.

As for the required location element of the pesticide presumption, correspondence received from the Defense Personnel Records Information Retrieval System stated that the Veteran's battalion was stationed at Camp Irwin, and not Camp Casey.  The Veteran's military personnel records and DPRIR records show no involvement near the DMZ.  As the locations and dates to qualify for service connection due to herbicide exposure have not been met, service connection based upon herbicide exposure must be denied.  




ORDER

Entitlement to service connection ischemic heart disease as a result of exposure to herbicides is denied.

Entitlement to service connection for prostate cancer and residuals as a result of exposure to herbicides is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


